DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants amendments filed 10/14/2022 have been entered.  Claims 1-10, 12, 15-16, and 18-24 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-10, 12, 16, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 8,364,309).
Bailey teaches:
Re claim 1.  A computer-implemented method for operating a cleaning robot, the method comprising: 
providing at least one user-selectable pre-planned cleaning strategy control element at a user terminal, the at least one user-selectable pre-planned cleaning strategy control element having a plurality of cleaning strategies including at least a deep cleaning strategy control state and a quick cleaning strategy control state (column 13, lines 10-28), wherein: 
responsive to selection of the deep cleaning strategy control state, the user terminal commands the cleaning robot to execute a deep cleaning strategy to clean a first area (428, Figure 4B); and 
responsive to selection of the quick cleaning strategy control state, the user terminal commands the cleaning robot to execute a quick cleaning strategy to clean a second area farther away from a dock station than the first area (422 and 428, Figure 4; Figure 13; column 12, lines 54-57; column 13, lines 10-28; and column 14, lines 48-52.  Obstacles such as 1210, Figure 13 correspond to the docking station.  The user may designate an area far from the docking station the robot is to traverse according to one preset navigation routine, and another area close to the docking station the robot is to traverse with a different navigation routine.).

Re claim 3.  Wherein the at least one user-selectable pre-planned cleaning strategy control element comprises a cleaning strategy button configured to receive user selection from a plurality of different cleaning modes, the plurality of different cleaning modes comprises at least the deep cleaning strategy control state and the quick cleaning strategy control state (column 14, lines 48-52).

Re claim 7.  Further comprising displaying a graphical representation of a map of an area at the user terminal, the graphical representation comprising a plurality of subdivisions of the map, wherein providing the at least one user-selectable pre-planned cleaning strategy control element includes receiving a user input to select an associated cleaning strategy from the plurality of cleaning strategies for one or more of the plurality of subdivisions of the map (422, Figure 4B; floor plan 1300, Figure 13; column 13, lines 10-47; and column 14, lines 53-58, displaying a floor plan so that a user may select one or more areas that a robot is to traverse according to one or more preset navigation routines or cleaning behaviors.).

Re claim 8.  Wherein the plurality of subdivisions of the map comprise a room identity (Bailey teaches, at first, second, third, and fourth navigation areas 1302, 1304, 1306, and 1307, Figure 13, dividing the floor plan 1300 into separate areas of the floor plan so that each area may receive different operating instructions.  This allows a user to specify areas of a building to be cleaned in a manner specified by a user while using a visual map of a building.).

Re claim 9.  Wherein the room identity comprises an area of the map, a transition line from one subdivision to another subdivision, or as localized markers within the map (Bailey teaches, at first, second, third, and fourth navigation areas 1302, 1304, 1306, and 1307, Figure 13, dividing the floor plan 1300 into separate areas of the floor plan so that each area may receive different operating instructions.  This allows a user to specify areas of a building to be cleaned in a manner specified by a user while using a visual map of a building.).

Re claim 10.  Wherein the plurality of subdivisions of the map comprise at least a first subdivision corresponding to a first cleaning strategy and a second subdivision corresponding to a second cleaning strategy that is different from the first cleaning strategy, the first cleaning strategy and the second cleaning strategy each selected from the plurality of cleaning strategies (Bailey teaches, at 422, Figure 4B; floor plan 1300, Figure 13; column 13, lines 10-47; and column 14, lines 53-58, displaying a floor plan so that a user may select one or more areas that a robot is to traverse according to one or more preset navigation routines or cleaning behaviors.  This give a user a visual representation of the areas they are instructing a robot to clean so the user can easily identify which areas have been instructed to receive extra cleaning by the robot, and which have not).  

Re claim 12.  Wherein the quick cleaning strategy includes the cleaning robot concentrating its cleaning in open areas and/or in designated areas (Bailey teaches, at 422, Figure 4B; floor plan 1300, Figure 13; column 13, lines 10-47; and column 14, lines 53-58, displaying a floor plan so that a user may select one or more areas that a robot is to traverse according to one or more preset navigation routines or cleaning behaviors.  This give a user a visual representation of the areas they are instructing a robot to clean).

Re claim 16.  A computer-implemented method for operating a cleaning robot, the method comprising: 
providing at least one user-selectable pre-planned cleaning strategy control element at a user terminal, the at least one user-selectable pre-planned cleaning strategy control element having a plurality of cleaning strategies including at least a deep cleaning strategy control state and a quick cleaning strategy control state (column 13, lines 10-28), wherein: 
responsive to selection of the deep cleaning strategy control state, the user terminal commands the cleaning robot to execute a deep cleaning strategy (428, Figure 4B); and 
responsive to selection of the quick cleaning strategy control state, the user terminal commands the cleaning robot to execute a quick cleaning strategy to avoid, or spend relatively less time, cleaning invisible or less-visible areas or areas around clutters, as compared to the deep cleaning strategy (column 5, lines 25-30; column 12, lines 54-58; column 13, lines 10-28: non-obstacle following behaviors will spend relatively less time cleaning areas around clutter, such as furniture, as opposed to an obstacle following behavior.).

Re claim 22.  Wherein the at least one user-selectable pre-planned cleaning strategy control element comprises a cleaning strategy button configured to receive user selection from a plurality of different cleaning modes, the plurality of different cleaning modes comprises at least the deep cleaning strategy control state and the quick cleaning strategy control state (column 14, lines 48-52).

Re claim 24.  Further comprising displaying a graphical representation of a map of an area at the user terminal, the graphical representation comprising a plurality of subdivisions of the map comprising at least a first subdivision corresponding to the deep cleaning strategy and a second subdivision corresponding to the quick cleaning strategy, wherein providing the at least one user-selectable pre-planned cleaning strategy control element includes receiving a user input to select an associated cleaning strategy from the plurality of cleaning strategies for one or more of the plurality of subdivisions of the map (422, Figure 4B; floor plan 1300, Figure 13; column 13, lines 10-47; and column 14, lines 53-58, displaying a floor plan so that a user may select one or more areas that a robot is to traverse according to one or more preset navigation routines or cleaning behaviors.)

Claims 15 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossmeyer et al. (US 5,086,535).
Grossmeyer teaches:
Re claim 15.  A computer-implemented method for operating a cleaning robot, the method comprising: 
providing at least one user-selectable pre-planned cleaning strategy control element at a user terminal, the at least one user-selectable pre-planned cleaning strategy control element having a plurality of cleaning strategies including at least a deep cleaning strategy control state and a quick cleaning strategy control state (column 6, lines 16-53; column 11, lines 1-17; column 13, lines 1-27), wherein: 
responsive to selection of the deep cleaning strategy control state, the user terminal commands the cleaning robot to execute a deep cleaning strategy (column 6, lines 16-53; column 11, lines 1-17; column 13, lines 1-27); and 
responsive to selection of the quick cleaning strategy control state, the user terminal commands the cleaning robot to execute a quick cleaning strategy to prioritize cleaning of a high-traffic area over a low-traffic area (column 6, lines 16-53; column 11, lines 1-17; column 13, lines 1-27).

Re claim 19.  Wherein the at least one user-selectable pre-planned cleaning strategy control element comprises a cleaning strategy button configured to receive user selection from a plurality of different cleaning modes, the plurality of different cleaning modes comprises at least the deep cleaning strategy control state and the quick cleaning strategy control state (column 13, lines 11-27).

Re claim 20.  Wherein the quick cleaning strategy control state comprises a deterministic, planned travel pattern over a cleaning area in a single-pass (column 11, lines 55-68; and column 13, lines 11-27).

Re claim 21.  Further comprising displaying a graphical representation of a map of an area at the user terminal, the graphical representation comprising a plurality of subdivisions of the map comprising at least a first subdivision corresponding to the deep cleaning strategy and a second subdivision corresponding to the quick cleaning strategy, wherein providing the at least one user-selectable pre-planned cleaning strategy control element includes receiving a user input to select an associated cleaning strategy from the plurality of cleaning strategies for one or more of the plurality of subdivisions of the map (Figure 1; column 9, lines 25-33; column 10, line 27 through column 11, line 24; and column 17, lines 39-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 8,364,309) as applied to claim 1 above, and further in view of Jones (US Publication No. 2004/0020000).
The teachings of Bailey have been discussed above.  Bailey fails to specifically teach: (re claim 2) wherein the deep cleaning strategy includes the remote cleaning robot concentrating its cleaning on edges and corners of a living space.
Jones teaches, at paragraph [0012], causing a robot to follow a wall for more thorough cleaning.  Jones illustrates, at Figure 4, that walls meet at corners of a living space.  
In view of Jones’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Bailey, (re claim 2) wherein the relatively higher cumulative energy cleaning strategy includes the remote cleaning robot concentrating its cleaning on edges and corners of a living space; since Jones teaches causing a robot to follow a wall for more thorough cleaning, and walls meet at corners.  A robot following a wall will come to a corner.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 8,364,309) as applied to claim 1 above, and further in view of Shin et al. (US Publication No. 2016/0226676).
The teachings of Bailey have been discussed above.  Bailey fails to specifically teach: (re claim 4) wherein the at least one user-selectable pre-planned cleaning strategy control element comprises a graphically displayed element for receiving a user input.
Shin teaches, at paragraphs [0151, 0156], and Figures 13a-13b, such user terminals for remotely controlling robot cleaners may comprise touchscreens to visually display elements for receiving touch input from a user.  This allows such user terminals to display interfaces and accept input related to a variety of appliances.  
In view of Shin’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Bailey, (re claim 4) wherein the at least one user-selectable pre-planned cleaning strategy control element comprises a graphically displayed element for receiving a user input; since Qian teaches the selection interface for a user to select one of the working modes may be a touch-type selection interface; and Shin teaches such user terminals for remotely controlling robot cleaners may comprise touchscreens to visually display elements for receiving touch input from a user.  This allows such user terminals to display interfaces and accept input related to a variety of appliances.  




Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 8,364,309) as applied to claims 1 and 16 above, and further in view of Romanov et al. (US Publication No. 2011/0153081).
The teachings of Bailey have been discussed above.  Bailey fails to specifically teach: (re claims 5 and 23) wherein the quick cleaning strategy control state comprises a deterministic, planned travel pattern over a cleaning area in a single-pass.
Romanov teaches, at Figures 29, and paragraphs [0360-0361, and 0364], a single pass parallel row cleaning pattern ensures good and even coverage.  
In view of Romanov’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Bailey, (re claims 5 and 23) wherein the quick cleaning strategy control state comprises a deterministic, planned travel pattern over a cleaning area in a single-pass; since Romanov teaches a single pass parallel row cleaning pattern ensures good and even coverage.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 8,364,309) as applied to claim 1 above, and further in view of Qian et al. (CN201602711; reference is made to the translation provided 7/15/2022) and Colens (US Publication No. 2002/0120364).

The teachings of Bailey have been discussed above.  Bailey fails to specifically teach: (re claim 6) wherein the quick cleaning strategy control state comprises a faster forward speed as compared to a speed in the deep cleaning strategy control state.  
Qian teaches, at paragraph [0017], allowing a user to select working modes based on the user’s requirements to achieve a balance between the amount of area covered and the level of cleanliness achieved.  
Colens teaches, at paragraph [0023], cleaning an area more thoroughly by reducing a velocity of a suction robot so that the robot takes a longer time to pass over an area.    
In view of Qian and Colens’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Bailey, (re claim 6) wherein the quick cleaning strategy control state comprises a faster forward speed as compared to a speed in the deep cleaning strategy control state; since Qian teaches a robot may be commanded to clean in a rough sweeping working mode or in a fine-sweeping working mode; and Colens teaches cleaning an area more thoroughly by reducing a velocity of a suction robot so that the robot takes a longer time to pass over an area.  Setting a rough sweeping working mode or a fine-sweeping working mode for the cleaning robot is setting the thoroughness of cleaning an area.  In Colens, reducing a traveling speed of a robot is taught as another method of modifying how thoroughly a robotic device cleans an area and one of ordinary skill in the art would have a reasonable expectation of successfully modifying the thoroughness of cleaning by modifying the traveling speed of a robot.   

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 8,364,309) as applied to claim 1 above, and further in view of Qian et al. (CN201602711; reference is made to the translation provided 7/15/2022).
The teachings of Bailey have been discussed above.  Bailey fails to specifically teach: (re claim 18) wherein the quick cleaning strategy includes avoiding dirt detection by the cleaning robot, or setting a relatively higher dirt detection threshold to trigger a modification of cleaning operation as compared to the deep cleaning strategy.
Qian teaches, at paragraph [0017], “example, for users who have low requirements on ground cleanliness but require quick cleaning, they can choose a working mode with a relatively high dust threshold (such as rough sweeping working mode) for cleaning, so that more areas can be cleaned at one time. , so as to improve the coverage rate of one-time cleaning; for users who have high requirements on ground cleanliness, they can choose a working mode with a relatively low dust threshold (such as: fine-sweeping working mode) for cleaning, so that the area to be cleaned by one-time cleaning The cleanliness is high”.  
In view of Qian’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Bailey, (re claim 18) wherein the quick cleaning strategy includes avoiding dirt detection by the cleaning robot, or setting a relatively higher dirt detection threshold to trigger a modification of cleaning operation as compared to the deep cleaning strategy; since Qian teaches allowing a user to select working modes based on the user’s requirements to achieve a balance between the amount of area covered and the level of cleanliness achieved.  

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive.
Applicant indicates the subject matter of previous claims 14-17 has been rewritten as independent claims 1, 15, and 16 which should be allowed; however these new independent claims do not include all of the limitations of the previous independent claim, and thus necessitated an updated search.  This updated search produced the references and rejections outlined above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664